ORDER
PER CURIAM
James R. Hubbard (“Plaintiff’) appeals from the jury’s verdict in his action for personal injuries arising out of an automobile accident against Thuthuy Truong (“Defendant”). Plaintiff raises three points on appeal, alleging that the trial court erred in: 1) allowing Defendant to cross-examine Plaintiff with Plaintiffs VA medical records because they were not produced to Plaintiff prior to trial; 2) allowing Defendant to cross-examine Plaintiff with Plaintiffs VA medical records because there was no evidentiary foundation for their admission; and 3) denying Plaintiffs motion for additur, or alternatively, motion for new trial because a verdict of $0 is manifestly unjust and grossly inadequate. Finding no error of law, we affirm. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).